
	
		I
		112th CONGRESS
		2d Session
		H. R. 6219
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2012
			Mr. Carter introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Endangered Species Act of 1973 to halt the
		  premature proposed listing of 4 central Texas salamander species resulting from
		  a settlement agreement, and to take into account extensive, ongoing State and
		  local conservation efforts.
	
	
		1.Short titleThis Act may be cited as the
			 Salamander Community Conservation
			 Act.
		2.Certain
			 salamandersSection 10 of the
			 Endangered Species Act of 1973 (16 U.S.C. 1539) is amended by adding at the end
			 the following:
			
				(k)Certain
				salamandersSection 4(a)
				shall not apply to—
					(1)the Austin blind
				salamander;
					(2)the Georgetown
				salamander;
					(3)the Jollyville
				Plateau salamander; or
					(4)the Salado
				salamander.
					.
		
